UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2078



ALPHONSO JACKSON, Acting Secretary of Housing
and Urban Development,

                                             Plaintiff - Appellee,


          versus


GEORGE HAYDU,

                                            Defendant - Appellant,


          and


BUYERS SOURCE SUGARMILL, L.L.C.; BUYERS SOURCE
SAVANNAH, L.L.C.; BUYERS SOURCE VALLEY GROUP,
L.L.C.;   ISLAND    REALTY,   L.L.C.;    BSMC,
INCORPORATED;       BELMONT      PROPERTIES,
INCORPORATED; ONE SOURCE EQUITY, L.L.C.;
FREDERICK   BLAKE;    THOMAS   BREWER;   LANNY
CAMPBELL; SUSAN GARD; HENRY MONTGOMERY; SUSAN
SMOTHERS, a/k/a Susan Strothers; JO ANNE
BARROS; DARRELL BROOKS; PATRICK CAMPBELL; MIKE
DURHAM; BILL ELKO; LEON LUCARELLI, a/k/a Leon
Masterson; BEVERLY MCPHERSON; DAWN MOCK;
CHRIS A. MONTGOMERY; GREGORY SANJURJO; JEFF
VOTAW; SANDY WILLIAMS,

                                                       Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-03-591-2)
Submitted:   March 30, 2005              Decided:   April 15, 2005


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Haydu, Appellant Pro Se. Barbara Cozad Biddle, Tara Leigh
Grove, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           George Haydu appeals the district court’s order imposing

an injunctive sanction and ordering restitution for conduct that

violated the Interstate Land Sales Act, 15 U.S.C. §§ 1701-1720

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See Jackson v. Haydu, No. CA-03-591-2 (E.D. Va. filed

Aug. 3, 2004 & entered Aug. 4, 2004).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 3 -